Citation Nr: 0912465	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
in relevant part, denied service connection for asbestosis 
and granted service connection for bilateral hearing loss, 
but assigned an initial 0 percent (i.e., noncompensable) 
rating for the hearing loss retroactively effective from 
December 21, 2004, the date of receipt of the Veteran's 
claim.  He appealed both the denial of service connection for 
asbestosis and the 0 percent rating initially assigned for 
his bilateral hearing loss.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  During the pendency of his appeal, 
however, the RO increased the rating for his bilateral 
hearing loss to 20 percent, and he withdrew his appeal of 
that claim.  38 C.F.R. § 20.204 (2008); AB v. Brown, 6 
Vet. App. 35 (1993).  So the only claim remaining concerns 
whether he also is entitled to service connection for 
asbestosis.

As support for his claim, the Veteran testified at a March 
2009 videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

Because of the Veteran's age, the Board advanced this case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2005).


FINDING OF FACT

The Veteran's asbestosis has not been linked by competent 
medical evidence to asbestos exposure during his military 
service.




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 C.F.R.§ 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial adjudication of his claim 
in July 2005.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A second letter complying with Dingess, apprising him of the 
downstream disability rating and effective date elements of 
his claim, was sent in June 2006.  And since providing that 
additional VCAA Dingess notice, the RO has readjudicated the 
claim in the February 2008 SSOC, including considering any 
additional evidence received in response to that additional 
notice.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from Highland Regional 
Medical Center, Caruso Medical Center, and Heartland Medical 
Center.  There is no indication of any outstanding records 
pertaining to his claim.  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's asbestosis is related to 
his military service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in response to a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81. See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's STRs makes any reference 
to respiratory problems or asbestos exposure.  Also 
significant is the fact that his military duty assignment, 
gunner, is not a position generally linked to exposure to 
asbestos.  There is only his unsubstantiated lay allegation 
of asbestos exposure in service, which is insufficient 
evidence to require VA to schedule an examination for a 
medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  Simply put, the second and third prongs of 
the McLendon test have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.



II.  Merits of the Claim

The Veteran was diagnosed with asbestosis in 2000.  He 
testified at his March 2009 videoconference hearing that on 
one occasion while in service he was asked to take down 
acoustical tiles containing asbestos from the 8th AAA Group 
Band's practice room.  He attributes his asbestosis to that 
brief exposure to asbestos in service.  For the reasons and 
bases set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  
Id., at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the Veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  



As mentioned, the Veteran has been diagnosed with asbestosis, 
so there is no disputing he has this alleged condition.  
Thus, the determinative issue is whether this condition is 
attributable to his military service - and, in particular, to 
exposure to asbestos while in service, as opposed to, for 
example, during the many years since his discharge.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's STRs show no complaints of 
pulmonary problems while in the military, including when 
examined in February 1955 for separation.  His lungs and 
chest were also normal on objective clinical evaluation.  
These records, therefore, provide evidence against the claim 
- although, as mentioned, the inherent nature of asbestos-
related disease is such that the residual disability may not 
actually manifest until many years after the fact because of 
the accepted latency.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  

His service personnel records show his military occupational 
specialty (MOS) was Gunner.  However, he testified during his 
hearing that he served approximately 15 of his 23 months of 
service stationed in Weisbaden, Germany, as a part of the 
8th AAA Group Band.  Neither Gunner nor band member are 
occupations generally associated with asbestos exposure.  
Nevertheless, he alleges that while stationed in Germany he 
was asked to take down acoustical tiles containing asbestos 
in the room that the band used to practice.  There is no 
evidence, however, corroborating this allegation.

Records show, instead, the Veteran most likely had pre-
service and post-service exposure to asbestos in his civilian 
careers as a plumber and volunteer firefighter.  He testified 
that he worked as a plumber from 1946 to 2001.  He also 
testified that he installed new pipes in both remodeled 
buildings and newly constructed buildings.  And although he 
claims not to have directly handled asbestos products in his 
work as a plumber, given the prevalence of asbestos-related 
products in the construction industry, it stands to reason 
that he is likely to have been exposed to asbestos through 
his work as a civilian plumber, certainly more so than while 
in the military in the specific capacity alleged.  He also 
acknowledged that he has worked as a volunteer firefighter, 
another civilian occupation inherently more likely to have 
involved exposure to asbestos than any of his duties and 
responsibilities in the military.

Although the Veteran submitted private medical records 
listing a diagnosis of and treatment for asbestosis, none of 
these records include a medical opinion linking his 
asbestosis to his alleged exposure to asbestos in service.  
So there is simply no medical nexus evidence of record 
suggesting - much less indicating, his asbestosis has any 
relationship to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his asbestosis is 
related to his military service, as a layman without the 
required medical training and expertise, he is not qualified 
to render a probative medical opinion concerning the etiology 
of a pulmonary disorder such as asbestosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He is only competent to comment on 
symptoms (e.g., pain in his chest, coughing and difficulty 
breathing) he may have personally experienced during and 
since service, not the cause of them, and in particular 
whether they are attributable to in-service asbestos 
exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for asbestosis.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of 
this claim is denied.


ORDER

The claim for service connection for asbestosis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


